Citation Nr: 1641478	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  09-45 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for anal fissures and fistula status post fistulotomy.

2.  Entitlement to service connection for a gastric disorder, claimed as gastritis, to include as secondary to the service-connected anal fissures and fistula.


REPRESENTATION

Appellant represented by: Tracy K. Alsup, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from June to September 2000, February to May 2003, and from June 2006 to September 2007.  

In April 2011, the Veteran presented videoconference testimony to the Board chaired by the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In June 2014, the Board denied the issues listed above, as well as a claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed that decision to the Veterans Court.  In a single-judge decision dated in December 2015, the Veterans Court vacated the Board's June 2014 decision to the extent it denied the claims listed above, and remanded these issues back to the Board for additional development.  The Veterans Court specifically affirmed the Board's denial of service connection for an acquired psychiatric disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Gastric Disorder.  In its June 2014 decision, the Veterans Court noted that the RO issued its November 2008 rating decision denying the claim of entitlement to service connection for abdominal pain without the benefit of service treatment records from the Veteran's time in Iraq.  The Veterans Court held that, "[g]iven the appellant's repeated assertions that he was treated for a GI condition in service, remand is warranted for the Board to discuss whether service treatment records corroborating those statements exist and, if so, whether they were obtained and reviewed in denying the appellant's claim."

The Board notes that, while specific service treatment records, such as the service separation examination, were cited in the Board's June 2014 decision, and were apparently of record in the paper claims file at that time, there are no service treatment records of any kind currently in the electronic claims file.  

The Veterans Court also faulted the October 2013 examination report for not addressing whether the service-connected anal fissure may have actually arisen from the claimed gastric disorder.  The Veterans Court held that "[r]emand is required for the Board to provide an adequate statement of its reasons or bases for relying on the October 4, 2013, examination, or order a new examination that provides an opinion as to whether the appellant's rectal disability was caused by a GI condition incurred in service."  

The Board is bound by the findings of the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

Bowel Disorder.  The current appeal arises from a claim for service connection received at the RO on September 23, 2007.  In a November 2008 rating decision, the RO granted service connection for anal fissure/fistula and internal hemorrhoids, status post fistulotomy.  The RO assigned a 0 percent rating under Diagnostic Code (DC) 7335, effective September 13, 2007, the day following release from active duty.  

Under DC 7335, fistula in-ano is rated in accordance to impairment of sphincter control (DC 7332).  Under that code, a 0 percent rating is assigned for a healed or slight condition without leakage.  A 10 percent rating requires constant slight, or occasional moderate, leakage.  A 30 percent rating requires occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent rating requires extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating requires complete loss of sphincter control.

In the June 2014 decision, the Board accepted the Veteran's description of his symptoms, i.e., frequent diarrhea, occasional accidents, loss of sphincter control, as competent evidence, but found that the question of attribution of such symptoms to his service-connected disability was a medical question which the October 2013 examination addressed directly in finding that "currently, there are no symptoms of anal fistula or fissure, and that there are no current findings, signs or symptoms attributable to the diagnosis."  The Board found the Veteran's attribution of his symptoms to the service-connected disability to be non-competent evidence.  The basis of the Veterans Court's remand was that the Board failed to address the Veteran's hearing testimony that fluids continued to leak from his anus.  

The Board observes that the Veterans Court's concern appears to be centered on the fact that this testimony was not discussed specifically, not that it is a materially different description of symptoms than was otherwise presented and addressed by the Board.  In light of the significant discrepancy between his description of his symptoms and the findings in the October 2013 examination, a new examination is necessary to determine what symptoms are attributable to the service-connected disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

2.  Verify that all service treatment records have been obtained, specifically records from the Veteran's service in Iraq.  If they have not been obtained, make additional attempts to obtain them.  Make a notation in the claims file of all requests made and responses received.  If the records do not exist, include a certification in the claims file to that effect.  

3.  Schedule an examination to determine the current manifestations and severity of the service-connected anal fissures and fistula, status-post fistulotomy.  The examiner is asked to provide all current findings for the disability and to elicit symptomatology from the Veteran.  For all symptoms identified, the examiner is asked to provide an opinion as to whether such symptomatology is at least as likely as not (i.e., to at least a 50-50 degree of probability) attributable to the service-connected disability.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Readjudicate the remanded claims.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

